Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins (Reg. #79674) on July 21, 2022.

The application has been amended as follows: 

9. (Currently Amended) A non-transitory computer-readable storage medium on which a computer program is stored, wherein, the program when executed by the processor implements operations of: 
receiving, by the server cluster, a request to access a target metadata, wherein the request is sent by a first client, the request carries an ID of the target metadata, the ID includes an area ID of the target metadata and an index ID of the target metadata; 
receiving, by the server cluster, the area ID from the first client; 
parsing, by the server cluster, the area ID and routing to a first target partition corresponding to the area ID; 
finding, by the server cluster, the target metadata in the first target partition based on the index ID; and 
returning, by the server cluster, the target metadata to the first client,
wherein a root partition stores all area IDs of various partitions of the server cluster for storing metadata, and before the receiving the request to access the target metadata, the method further comprises: actively sending, by the server cluster, all the area IDs stored in the root partition to a first number of connected clients, wherein the root partition refers to a first partition of the server cluster for storing the metadata, the first client belongs to the first number of the connected clients, and each of the first number of connected clients stores all the area IDs in a local cache area such that the area IDs stored in the local cache area of each of the first number of connected clients are kept consistent with the area IDs stored in the root partition, 
wherein before the receiving the area ID from the first client, the method further comprises: searching the area IDs stored in the local cache area of the first client for the area ID of the target metadata, and 
wherein the area ID of the target metadata refers to a mark that determines the first target partition in the various partitions where the target metadata is stored and the index ID of the target metadata is a mark that determines the target metadata.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention is allowable in light of the applicant’s amendments and arguments filed on 07/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448